DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I (figures 1a-2b and figures 1-14 and 17-20) in the reply filed on 06/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19 the limitations…” substrate that is a sintered body as well as a magnetic body having a first principal surface in close contact with the magnetic resin layer and a second principal surface above which the second magnetic layer is disposed..” is vague and indefinite. The examiner is unclear on how a first principal surface in close contact with the magnetic resin layer, if the a first principal surface underneath the second principle surface that contacts the second magnetic layer? What drawing shows these features? Claim 20 is rejected under the same premise as 19 in which it depends upon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6, 11, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2009/0045905) in view of Kim et al. (US 2018/0197672).
	Regarding claim 1, Nakagawa et al. (para 0011-0050 and figures 1-4) discloses a first magnetic layer (3); a spiral wiring (4) disposed on the first magnetic layer (see figure 2); and a second magnetic layer (4) covering the spiral wiring (see figure 2), wherein
the first magnetic layer and the second magnetic layer contain a magnetic powder and a resin containing the magnetic powder (see para 0050-0058). 
Nakagawa et al. (figures 1-4) discloses a spiral wiring includes a spiral-shaped first conductor layer but does not expressly discloses a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer.
Kim et al. (figures 1-2 and para 0025) discloses a second conductor layer (121b) disposed on the first conductor layer (121a) and shaped along the first conductor layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to design wherein a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer as taught by Kim et al. to the inductive device of Nakagawa et al. so as to allow for a higher inductance to be obtained.
Regarding claim 2, Kim et al. (figures 1-2 and para 0025) discloses wherein the thickness of the second conductor layer is larger than the thickness of the first conductor layer.
Regarding claim 3, Kim et al. (para 0029) discloses wherein a main material of the first conductor layer and the second conductor layer is Cu or an alloy containing Cu.
Regarding claim 4, Kim et al. (para 0029) discloses wherein a difference between the electric conductivity of the first conductor layer and the electric conductivity of the second conductor layer is 5 % or less.
Regarding claim 6, Kim et al. (para 0029) discloses wherein the Ni content percentages of the first conductor layer and the second conductor layer are substantially the same.
wherein the density of the magnetic powder in a portion of the first magnetic layer in contact with the bottom surface of the first conductor layer is higher than the density of the magnetic powder in a portion of the second magnetic layer in contact with the side surface of the first conductor layer
Regarding claim 11, Nakagawa et al. (para 0022) discloses wherein the density of the magnetic powder is different between a portion of the first magnetic layer in contact with a bottom surface of the first conductor layer and a portion of the second magnetic layer in contact with the side surface of the first conductor layer.
Regarding claim 12, Nakagawa et al. (para 0022) discloses a teaching of designing wherein magnetic powder fills the spaces at portion of the second magnetic layer in contact with the side surface of the first conductor layer with a high density so to obtain a high inductance; designing wherein the density of the magnetic powder in a portion of the first magnetic layer in contact with the bottom surface of the first conductor layer is higher than the density of the magnetic powder in a portion of the second magnetic layer in contact with the side surface of the first conductor layer would have been an obvious design consideration based on intended application/environment use. So as to allow the user the capability of obtain a specific inductance the for a specific application that the inductive device is designed for.
Regarding claim 13, Nakagawa et al. (figure 3) discloses wherein the density of the magnetic powder is different between a portion of the first magnetic layer in contact with a bottom surface of the first conductor layer and a portion of the second magnetic layer in contact with the side surface of the first conductor layer.
Regarding claim 14, Nakagawa et al. (figure 3) discloses wherein the magnetic powder is in contact with a bottom surface of the spiral wiring.
Regarding claim 17, Nakagawa et al. (para 0029-0030) discloses wherein the resin of the first magnetic layer and the second magnetic layer is epoxy, or a mixture of epoxy and acrylic, or a mixture of epoxy, acrylic, and another resin.

2.	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2009/0045905) in view of Kim et al. (US 2018/0197672) in further view of Nakamura et al. (US 2015/0035634).
	Regarding claim 5, Nakagawa et al. (para 0011-0050 and figures 1-4) discloses all the limitations as noted above but does not expressly discloses wherein the first conductor layer has a thickness of 0.5 µm or more.
Nakamura et al. (para 0023) discloses wherein the first conductor layer (31a) has a thickness of 0.5 µm or more.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to design wherein the first conductor layer has a thickness of 0.5 µm or more. as taught by Nakamura et al. to the inductive device of Nakagawa et al. so as to allow conductor to have a higher efficiency in dissipating heat; thereby allowing a higher current level for a given temperature rise and conductor cross-section.
Regarding claim 8, Nakagawa et al. (para 0011-0050 and figures 1-4) discloses all the limitations as noted above but does not expressly discloses wherein the line width of the first conductor layer is different from the line width of the second conductor layer.
Nakamura et al. (para 0024-0025) discloses wherein the line width of the first conductor layer is different from the line width of the second conductor layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to design wherein the line width of the first conductor layer is different from the line width of the second conductor layer as taught by Nakamura et al. to the inductive device of Nakagawa et al. so as to allow conductor to have a higher efficiency in dissipating heat; thereby allowing a higher current level for a given temperature rise and conductor cross-section.


3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2009/0045905) in view of Kim et al. (US 2018/0197672) in further view of Son et al. (US 2014/0139309).
Regarding claim 7, Nakagawa et al. (para 0011-0050 and figures 1-4) discloses all the limitations as noted above but does not expressly discloses wherein the first conductor layer has a Ni content percentage of 5.0 wt% or less.
Son et al. (para 0061) discloses wherein the first conductor layer has a Ni content percentage of 5.0 wt% or less.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to design wherein the first conductor layer has a Ni content percentage of 5.0 wt% or less as taught by Son et al. to the inductive device of Nakagawa et al. so as to allow for the oxidation of copper material thereby preventing deterioration in characteristics of the inductive device.

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2009/0045905) in view of Kim et al. (US 2018/0197672) in further view of Bang et al. (US 2014/0313005).
Regarding claim 9, Nakagawa et al. (para 0011-0050 and figures 1-4) discloses all the limitations as noted above but does not expressly discloses wherein the line width of the first conductor layer is larger than the line width of the second conductor layer.
Bang et al. (figure 2 and para 0042) discloses wherein the line width of the first conductor layer is different from the line width of the second conductor layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to design wherein the line width of the first conductor layer is different from the line width of the second conductor layer as taught by Bang et al. to the inductive device of Nakagawa et al. so as to save in production cost since less material is needed for the inductive design.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2009/0045905) in view of Kim et al. (US 2018/0197672) in further view of Jeong et al. (US 2015/0170823).
Regarding claim 9, Nakagawa et al. (para 0011-0050 and figures 1-4) discloses all the limitations as noted above but does not expressly discloses wherein a taper angle of a side surface of the first conductor layer is larger than a taper angle of a side surface of the second conductor layer.
Jeong et al. (figure 3) discloses wherein a taper angle of a side surface of the first conductor layer (41) is larger than a taper angle of a side surface of the second conductor layer (42 or 43).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to design wherein a taper angle of a side surface of the first conductor layer is larger than a taper angle of a side surface of the second conductor layer as taught by Jeong et al. to the inductive device of Nakagawa et al. so as to increase a thickness of the coil pattern thereby preventing the occurrence of short-circuits between coil patterns.



6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2009/0045905) in view of Kim et al. (US 2018/0197672) in further view of Hamada et al. (US 2017/0098997).
Regarding claim 18, Nakagawa et al. (para 0011-0050 and figures 1-4) discloses all the limitations as noted above but does not expressly discloses wherein the spiral wiring includes an exposed portion exposed to the outside from a side surface parallel to a lamination direction of the inductor component.
Hamada et al. (figure 1b) discloses wherein the spiral wiring includes an exposed portion exposed to the outside from a side surface parallel to a lamination direction of the inductor component.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to design wherein the spiral wiring includes an exposed portion exposed to the outside from a side surface parallel to a lamination direction of the inductor component as taught by Hamada et al. to the inductive device of Nakagawa et al. so as to allow for easy access to the inductive device thereby allowing the user the ability to connect other electronic components to the inductive device if needed.

7.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2009/0045905) in view of Kim et al. (US 2018/0197672) in further view of Echizenya et al. (JP 2003017322 English translation).
Regarding claim 19, Nakagawa et al. (para 0011-0050 and figures 1-4) discloses the first magnetic layer includes a magnetic resin layer made of the magnetic powder and the resin but does not expressly discloses a substrate that is a sintered body as well as a magnetic body having a first principal surface in close contact with the magnetic resin layer and a second principal surface above which the second magnetic layer is disposed, and wherein the spiral wiring is disposed between the second magnetic layer and the substrate.
Echizenya et al. (figure 3b page 10, para 0015 ) discloses a substrate (2) that is sintered body as well as a magnetic body having a first principal surface in close contact with the magnetic resin layer and a second principal surface above which the second magnetic layer is disposed (see figure 3b), and wherein the spiral wiring is disposed between the second magnetic layer and the substrate. (see figure 3b)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to design wherein the spiral wiring includes an exposed portion exposed to the outside from a side surface parallel to a lamination direction of the inductor component as taught by Hamada et al. to the inductive device of Nakagawa et al. so as  to increase and concentrate the magnetic flux lines thereby allowing for a higher inductance to be obtained.
Regarding claim 20, Echizenya et al. (page 4, para 0001) discloses wherein the thickness of the magnetic resin layer and the thickness of the second magnetic layer are both larger than the thickness of the substrate.

8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Echizenya et al. (JP 2003017322 English translation) in view of Kim et al. (US 2018/0197672).
Regarding claim 1, Echizenya et al. (pages 1-10 and figures 3a-3b) discloses a first magnetic layer (3); a spiral wiring (5) disposed on the first magnetic layer (see figure 3b); and a second magnetic layer (6) covering the spiral wiring (see figure 3a), wherein the first magnetic layer and the second magnetic layer contain a magnetic powder and a resin containing the magnetic powder (see page 4 para 0002-0005). 
Nakagawa et al. (figures 1-4) discloses a spiral wiring includes a spiral-shaped first conductor layer but does not expressly discloses a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer.
Kim et al. (figures 1-2 and para 0025) discloses a second conductor layer (121b) disposed on the first conductor layer (121a) and shaped along the first conductor layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to design wherein a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer as taught by Kim et al. to the inductive device of Echizenya et al. so as to allow for a higher inductance to be obtained.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Echizenya et al. (JP 2003017322 English translation) in view of Kim et al. (US 2018/0197672) in further view of Choi et al. (US 2014/0167897).
Regarding claim 12, Echizenya et al. (pages 1-10 and figures 3a-3b) discloses all the limitations as noted above but does not expressly discloses wherein the density of the magnetic powder in a portion of the first magnetic layer in contact with the bottom surface of the first conductor layer is higher than the density of the magnetic powder in a portion of the second magnetic layer in contact with the side surface of the first conductor layer. 
Choi et al. (figure 2 and para 0039-0056) discloses wherein the density of the magnetic powder in a portion of the first magnetic layer (12) in contact with the bottom surface of the first conductor layer is higher than the density of the magnetic powder in a portion of the second magnetic layer (13) in contact with the side surface of the first conductor layer. (note: increasing the size of the magnetic powders can increase the density)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to design wherein the density of the magnetic powder in a portion of the first magnetic layer in contact with the bottom surface of the first conductor layer is higher than the density of the magnetic powder in a portion of the second magnetic layer in contact with the side surface of the first conductor layer as taught by Hamada et al. to the inductive device of Nakagawa et al. so as to allow a high degree of magnetic permeability while maintaining a high inductance value at a high current.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837